Case: 11-20578     Document: 00511869122         Page: 1     Date Filed: 05/29/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 29, 2012
                                     No. 11-20578
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

HERMILO BENITEZ SERRATO, also known as Hermilo Benitez, also known
as Hermilo Serrato Benitez, also known as Jesus Sandoval, also known as
Hermilo Benitez-Sarrato, also known as Hermilo Benitez-Serrato,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:11-CR-169-1


Before BENAVIDES, STEWART, and HIGGINSON, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Hermilo Benitez Serrato has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Benitez Serrato has filed a response. The record is insufficiently
developed to allow consideration at this time of Benitez Serrato’s claims of


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 11-20578    Document: 00511869122     Page: 2   Date Filed: 05/29/2012

                                 No. 11-20578

ineffective assistance of counsel; such claims generally “cannot be resolved on
direct appeal when the claim has not been raised before the district court since
no opportunity existed to develop the record on the merits of the allegations.”
United States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006) (internal
quotation marks and citation omitted). We have reviewed counsel’s brief and the
relevant portions of the record reflected therein, as well as Benitez Serrato’s
response. We concur with counsel’s assessment that the appeal presents no
nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave
to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2. Benitez
Serrato’s motion to appoint new appellate counsel is DENIED. Cf. United States
v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).




                                       2